 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ALLEN M. QUIGLEY,                                 No. 2:18-cv-00938 CKD
12                      Plaintiff,
13          v.                                         ORDER
14   NANCY A. BERRYHILL, Acting
     Commissioner of Social Security,
15
                        Defendant.
16

17

18          Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”) denying an application for Supplemental Security Income (“SSI”) under Title

20   XVI of the Social Security Act (“Act”). The parties have consented to Magistrate Judge

21   jurisdiction to conduct all proceedings in the case, including the entry of final judgment. For the

22   reasons discussed below, the court will grant plaintiff’s motion for summary judgment and deny

23   the Commissioner’s cross-motion for summary judgment.

24   BACKGROUND

25          Plaintiff, born in 1968, applied on July 16, 2014 for Social Security Disability Insurance

26   Benefits, alleging disability beginning June 5, 2012. Administrative Transcript (“AT”) 22, 182.

27   Plaintiff alleged he was unable to work due to back injury, right hip injury, severe depression, and

28   traumatic brain injury. AT 112. In a decision dated January 12, 2017, the ALJ determined that
                                                      1
 1   plaintiff was not disabled.1 AT 22-41. The ALJ made the following findings (citations to 20
 2   C.F.R. omitted):
 3                  1. The claimant meets the insured status requirements of the Social
                    Security Act through December 31, 2017.
 4
                    2. The claimant has not engaged in substantial gainful activity
 5                  since July 5, 2012, the application date.
 6                  3.     The claimant has the following severe impairments:
                    degenerative disc disease of the lumbar spine; degenerative joint
 7                  disease of the right hip; degenerative joint disease of the right knee;
                    history of traumatic brain injury (TBI); migraines; tinnitus; and
 8                  mental impairments variously described as depression, anxiety, and
                    PTSD.
 9

10   1
             Disability Insurance Benefits are paid to disabled persons who have contributed to the
11   Social Security program, 42 U.S.C. § 401 et seq. Supplemental Security Income is paid to
     disabled persons with low income. 42 U.S.C. § 1382 et seq. Both provisions define disability, in
12   part, as an “inability to engage in any substantial gainful activity” due to “a medically
     determinable physical or mental impairment. . . .” 42 U.S.C. §§ 423(d)(1)(a) & 1382c(a)(3)(A).
13   A parallel five-step sequential evaluation governs eligibility for benefits under both programs.
     See 20 C.F.R. §§ 404.1520, 404.1571-76, 416.920 & 416.971-76; Bowen v. Yuckert, 482 U.S.
14   137, 140-142, 107 S. Ct. 2287 (1987). The following summarizes the sequential evaluation:
15                          Step one: Is the claimant engaging in substantial gainful
                    activity? If so, the claimant is found not disabled. If not, proceed
16                  to step two.
17                          Step two: Does the claimant have a “severe” impairment?
                    If so, proceed to step three. If not, then a finding of not disabled is
18                  appropriate.
19                         Step three: Does the claimant’s impairment or combination
                    of impairments meet or equal an impairment listed in 20 C.F.R., Pt.
20                  404, Subpt. P, App.1? If so, the claimant is automatically
                    determined disabled. If not, proceed to step four.
21
                          Step four: Is the claimant capable of performing his past
22                  work? If so, the claimant is not disabled. If not, proceed to step
                    five.
23
                           Step five: Does the claimant have the residual functional
24                  capacity to perform any other work? If so, the claimant is not
                    disabled. If not, the claimant is disabled.
25

26   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

27          The claimant bears the burden of proof in the first four steps of the sequential evaluation
     process. Bowen, 482 U.S. at 146 n.5, 107 S. Ct. at 2294 n.5. The Commissioner bears the
28   burden if the sequential evaluation process proceeds to step five. Id.
                                                      2
 1                  4. The claimant does not have an impairment or combination of
                    impairments that meets or medically equals one of the listed
 2                  impairments in 20 CFR Part 404, Subpart P, Appendix 1.
 3                  5. After careful consideration of the entire record, the undersigned
                    finds that the claimant has the residual functional capacity to
 4                  perform all work-related activities, except: he is able to lift and
                    carry ten pounds frequently and twenty pounds occasionally; he is
 5                  able to sit for about six hours of an eight hour workday; he is able
                    to stand and/or walk for about six hours of an eight hour workday;
 6                  he is precluded from climbing ladders, ropes, and scaffolds; he is
                    precluded from exposure to hazards (unprotected heights,
 7                  hazardous machinery, dangerous equipment, and so forth); he is
                    limited to occasional climbing of ramps and stairs; he is limited to
 8                  occasional stooping, kneeling, crouching, and crawling; he should
                    avoid concentrated exposure to extreme cold; he is able to perform
 9                  simple, repetitive tasks; he is limited to no more than occasional
                    interaction with supervisors, coworkers, and the public.
10
                    6. The claimant is unable to perform any past relevant work.
11
                    7. The claimant was born on XX/XX/1968 and was 43 years old,
12                  which is defined as a younger individual age 18-49, on the date the
                    application was filed.
13
                    8. The claimant has at least a high-school education and is able to
14                  communicate in English.
15                  9. Transferability of job skills is not an issue in this case because
                    using the Medical-Vocational Rules as a framework supports a
16                  finding that the claimant is ‘not disabled’ whether or not the
                    claimant has transferable job skills.
17
                    10. Considering the claimant’s age, education, work experience,
18                  and residual functional capacity, there are jobs that exist in
                    significant numbers in the national economy that the claimant can
19                  perform.
20   AT 24-40.
21   ISSUES PRESENTED

22          Plaintiff argues that the ALJ committed the following errors in finding plaintiff not

23   disabled: (1) the ALJ improperly rejected the opinion of examining neurologist Dr. Chao; (2) the

24   ALJ improperly rejected plaintiff’s testimony; (3) the ALJ improperly rejected lay witness

25   testimony; and (4) the ALJ’s Step Five finding is not supported by substantial evidence.

26   LEGAL STANDARDS

27          The court reviews the Commissioner’s decision to determine whether (1) it is based on

28   proper legal standards pursuant to 42 U.S.C. § 405(g), and (2) substantial evidence in the record
                                                     3
 1   as a whole supports it. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial
 2   evidence is more than a mere scintilla, but less than a preponderance. Connett v. Barnhart, 340
 3   F.3d 871, 873 (9th Cir. 2003) (citation omitted). It means “such relevant evidence as a reasonable
 4   mind might accept as adequate to support a conclusion.” Orn v. Astrue, 495 F.3d 625, 630 (9th
 5   Cir. 2007), quoting Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). “The ALJ is
 6   responsible for determining credibility, resolving conflicts in medical testimony, and resolving
 7   ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001) (citations omitted).
 8   “The court will uphold the ALJ’s conclusion when the evidence is susceptible to more than one
 9   rational interpretation.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008).
10          The record as a whole must be considered, Howard v. Heckler, 782 F.2d 1484, 1487 (9th
11   Cir. 1986), and both the evidence that supports and the evidence that detracts from the ALJ’s
12   conclusion weighed. See Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The court may not
13   affirm the ALJ’s decision simply by isolating a specific quantum of supporting evidence. Id.; see
14   also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the
15   administrative findings, or if there is conflicting evidence supporting a finding of either disability
16   or nondisability, the finding of the ALJ is conclusive, see Sprague v. Bowen, 812 F.2d 1226,
17   1229-30 (9th Cir. 1987), and may be set aside only if an improper legal standard was applied in
18   weighing the evidence. See Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th Cir. 1988).
19   ANALYSIS
20          Before turning to plaintiff’s claims, the court notes the following background facts:
21          Plaintiff has a college education; his previous jobs include truck driver, correctional
22   officer, and security guard. AT 52, 78-79, 197-204. While serving in the military in 2001, he hit
23   his head on a steel door. AT 490. In November 2011, he was injured at work when some boxes
24   fell on his right hip, knocking him to the floor. AT 921. Plaintiff testified that his July 5, 2012
25   onset date corresponds to the date the federal department of Veterans Affairs (“VA”) classified
26   him as unemployable due to his injuries. AT 62.
27   ////
28   ////
                                                       4
 1          A. Medical Opinions
 2          Plaintiff asserts that the ALJ erred in discounting the opinion of examining physician Dr.
 3   Steven Chao, a neurologist who examined plaintiff on May 24, 2013 and noted his past traumatic
 4   brain injury. See AT 487-509.
 5          The weight given to medical opinions depends in part on whether they are proffered by
 6   treating, examining, or non-examining professionals. Lester v. Chater, 81 F.3d 821, 830 (9th Cir.
 7   1995). Ordinarily, more weight is given to the opinion of a treating professional, who has a
 8   greater opportunity to know and observe the patient as an individual. Id.; Smolen v. Chater, 80
 9   F.3d 1273, 1285 (9th Cir. 1996).
10          To evaluate whether an ALJ properly rejected a medical opinion, in addition to
11   considering its source, the court considers whether (1) contradictory opinions are in the record,
12   and (2) clinical findings support the opinions. An ALJ may reject an uncontradicted opinion of a
13   treating or examining medical professional only for “clear and convincing” reasons. Lester, 81
14   F.3d at 831. In contrast, a contradicted opinion of a treating or examining professional may be
15   rejected for “specific and legitimate” reasons, that are supported by substantial evidence. Id. at
16   830. While a treating professional’s opinion generally is accorded superior weight, if it is
17   contradicted by a supported examining professional’s opinion (e.g., supported by different
18   independent clinical findings), the ALJ may resolve the conflict. Andrews v. Shalala , 53 F.3d
19   1035, 1041 (9th Cir. 1995) (citing Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)). In
20   any event, the ALJ need not give weight to conclusory opinions supported by minimal clinical
21   findings. Meanel v. Apfel, 172 F.3d 1111, 1113 (9th Cir. 1999) (treating physician’s conclusory,
22   minimally supported opinion rejected); see also Magallanes , 881 F.2d at 751. The opinion of a
23   non-examining professional, without other evidence, is insufficient to reject the opinion of a
24   treating or examining professional. Lester, 81 F.3d at 831.
25          Dr. Chao wrote that during plaintiff’s U.S. Army service from 1997 to 2001, he had
26   “several minor head traumas,” the most significant of which occurred in June 2011, when he hit
27   his head on a steel door and “did not lose consciousness, but felt dazed for 4-5 hours” and
28   experienced nausea and balance problems for the rest of the day. AT 490. “After this incident,
                                                      5
 1   he started having headaches and memory disturbance.” AT 490. Dr. Chao continued:
 2                  Headaches was described in 2011 C&P evaluation as a ‘throbbing
                    pain in the frontal head region associated with photophobia and a
 3                  phonophobia without nausea and vomiting, which usually last 30-
                    60 minutes occurring 2-3 times per week. These headaches are
 4                  stable throughout the years. Although the patient has these
                    headaches, he is still able to work at this time. He prefers to lie
 5                  down and rest in a quiet room during these headaches. Rest and the
                    usage of Motrin are helpful in the treatment of these headaches. . . .
 6                  Being exposed to light and loud noise would exacerbate his
                    headaches.’
 7
                    However, these headaches has gotten worse in the last year . . . This
 8                  year, he has been having these headaches 3-4 times per week. He
                    usually prefers to lie down and rest during these headaches.
 9

10   AT 490-491.
11          At the conclusion of his report, Dr. Chao opined that plaintiff’s “headache condition
12   impact[ed] his ability to work,” explaining:
13                  He has recurrent headaches severe in intensity and debilitating. The
                    headache qualifies as migraine headaches. It is prostrating, and
14                  interferes with his daily function since 2011, as he has to take 1-2
                    hours breaks 2-3 times per week. It is the opinion of this writer that
15                  his migraine headache is as likely as not caused by or worsened by
                    the traumatic brain injury from 2001.
16

17   AT 509 (emphasis added).
18          The ALJ summarized Dr. Chao’s examination findings, e.g., that plaintiff exhibited
19   average performance “across tests assessing orientation, attention or concentration,
20   speech/language abilities, new learning and memory retention, visuo-spatial functions, and
21   component executive and cognitive processes.” AT 32, citing AT 487-509. The ALJ also noted
22   Dr. Chao’s finding that plaintiff’s “poor concentration and short-term memory, was likely a result
23   of TBI in combination with his depression.” AT 32, citing AT 487-509.
24          The ALJ summarized Dr. Chao’s findings about plaintiff’s headaches as follows:
25
                    On May 17, 2013, Dr. Chao noted that migraines, attributed to the
26                  TBI, had been diagnosed on June 23, 2011. The headaches
                    qualified as migraine headaches. The headaches had interfered
27                  with the claimant’s daily functioning since 2011, as the claimant
                    had to take one to two-hour breaks two or three times a week. Dr.
28                  Chao stated that the migraine headaches were as likely as not

                                                      6
 1                    caused by or worsened by the traumatic brain injury from 2001.
 2   AT 32; record citations omitted.

 3             The ALJ did not mention Dr. Chao’s conclusion that plaintiff’s headaches impacted his

 4   ability to work. Nor did the ALJ give specific and legitimate reasons for failing to include

 5   headache-related limitations in the RFC, even though Dr. Chao’s opinion was consistent with

 6   certain other record evidence noted in the decision. See AT 33 (at a February 2013 VA

 7   appointment, “[t]he claimant complained of severe ‘migraines,’ which he stated he had been

 8   having three times a week since October 2012”); AT 34 (“On November 20, 2014, the claimant

 9   told David Y. Su, M.D., that he continued to have headaches all the time.”); AT 36, 73-74

10   (plaintiff testified about frequent migraines requiring him to lie down for 1-2 hours in darkness);

11   AT 24 (noting that in August 2014, plaintiff’s service-connected disabilities were listed as 50%

12   attributable to migraine headaches, second only to major depressive disorder at 70% ), citing AT

13   525-526. While the ALJ found plaintiff’s migraines to be a “severe impairment,” she did not

14   include a need for migraine-related breaks in the RFC or in the hypothetical to the vocational

15   expert.

16             To be sure, the ALJ found plaintiff less than fully credible as to the “intensity, persistence,

17   and limiting effects of” his symptoms. AT 35. (Plaintiff challenges this credibility determination

18   in a separate claim.) Dr. Chao’s opinion that plaintiff’s migraines would interfere with his ability

19   to work and/or required lengthy breaks appears to be based on plaintiff’s self-reporting, as well as

20   past medical records attesting to a TBI and history of migraines. The ALJ could have discounted

21   Dr. Chao’s findings for specific and legitimate reasons, e.g., self-reporting issues, but to fail to

22   either credit or discount these findings by the examining neurologist was error. It is not clear

23   from the current record how any migraine-related limitations in the RFC would affect plaintiff’s

24   employability. See AT 83 (VE testifies that the need to take frequent breaks “to lie down” would

25   eliminate all available jobs for someone with plaintiff’s RFC). Thus the nondisability

26   determination is not supported by substantial evidence, and plaintiff is entitled to summary

27   judgment on this claim.2

28   2
         Accordingly, the court does not reach the remaining claims.
                                                       7
 1   CONCLUSION
 2          With error established, the court has the discretion to remand or reverse and award
 3   benefits. McAllister v. Sullivan, 888 F.2d 599, 603 (9th Cir. 1989). A case may be remanded
 4   under the “credit-as-true” rule for an award of benefits where:
 5                  (1) the record has been fully developed and further administrative
                    proceedings would serve no useful purpose; (2) the ALJ has failed
 6                  to provide legally sufficient reasons for rejecting evidence, whether
                    claimant testimony or medical opinion; and (3) if the improperly
 7                  discredited evidence were credited as true, the ALJ would be
                    required to find the claimant disabled on remand.
 8

 9   Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014). Even where all the conditions for the
10   “credit-as-true” rule are met, the court retains “flexibility to remand for further proceedings when
11   the record as a whole creates serious doubt as to whether the claimant is, in fact, disabled within
12   the meaning of the Social Security Act.” Id. at 1021; see also Dominguez v. Colvin, 808 F.3d
13   403, 407 (9th Cir. 2015) (“Unless the district court concludes that further administrative
14   proceedings would serve no useful purpose, it may not remand with a direction to provide
15   benefits.”); Treichler v. Commissioner of Social Sec. Admin., 775 F.3d 1090, 1105 (9th Cir.
16   2014) (“Where . . . an ALJ makes a legal error, but the record is uncertain and ambiguous, the
17   proper approach is to remand the case to the agency.”).
18          Here, the record as a whole creates serious doubt as to whether plaintiff was disabled
19   during the relevant period. On remand, the ALJ shall reevaluate the medical opinion evidence
20   and provide legally sufficient reasons for discounting any opinion as to plaintiff’s impairments
21   and/or ability to perform work-related functions. The ALJ shall question the vocational expert as
22   to any resulting RFC.
23          The court expresses no opinion regarding how the evidence should ultimately be weighed,
24   and any ambiguities or inconsistencies resolved, on remand. The court also does not instruct the
25   ALJ to credit any particular opinion or testimony. The ALJ may ultimately find plaintiff disabled
26   during the entirety of the relevant period; may find plaintiff eligible for some type of closed
27   period of disability benefits; or may find that plaintiff was never disabled during the relevant
28   period, provided that the ALJ’s determination complies with applicable legal standards and is
                                                       8
 1   supported by the record as a whole.
 2            For the reasons stated herein, this matter will be remanded under sentence four of 42
 3   U.S.C. § 405(g) for further administrative proceedings.
 4            For the reasons stated herein, IT IS HEREBY ORDERED that:
 5            1. Plaintiff’s motion for summary judgment (ECF No. 16) is granted;
 6            2. The Commissioner’s cross-motion for summary judgment (ECF No. 20) is denied; and
 7            3. This matter is remanded for further proceedings consistent with this order.
 8   Dated: July 23, 2019
 9

10

11

12

13

14

15   2/quigley00938.ssi.ckd

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       9
